



MIRAMAR LABS, INC.
NOTE PURCHASE AGREEMENT
This Note Purchase Agreement, dated as of January 27, 2017, (this “Agreement”)
is entered into by and among Miramar Labs, Inc., a Delaware corporation (the
“Company”), and the investors listed on Schedule I attached hereto (each an
“Investor” and collectively, the “Investors”).
RECITALS
A.On the terms and subject to the conditions set forth herein, the Investors are
willing to purchase from the Company, and the Company is willing to sell to the
Investors, subordinated secured convertible promissory notes in the form
attached hereto as Exhibit A (each a “Note” and collectively, the “Notes”) in an
aggregate amount of up to $3,000,000.
B.The Investors have committed to purchase a Note carrying an aggregate
principal balance equal to the amount set forth opposite the respective
Investor’s name on Schedule I hereto, subject to the terms set forth below.
C.Concurrently herewith, the Company and the Investors shall enter into a
Security Agreement for the benefit of Investors in the form of Exhibit B hereto
(the “Security Agreement”) and a Subordination Agreement in the form of Exhibit
C hereto (the “Subordination Agreement”) in connection with the issuance of the
Notes and establish the priority of security with the Company’s other lenders.
D.This Agreement, the Security Agreement, the Subordination Agreement and the
Notes shall be collectively referred to below as the “Transaction Documents.”
E.Capitalized terms not otherwise defined herein shall have the meaning set
forth in the Notes.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
1.The Notes.
(a)    The Notes. Subject to all of the terms and conditions hereof, the Company
shall issue and sell to each of the Investors, and each of the Investors agrees
to purchase at the Closing (as defined below), Notes in the principal amount set
forth opposite the respective Investor’s name on Schedule I hereto. The
aggregate principal amount of all Notes issued in the Closings (as defined
below) shall not exceed $3,000,000 (the “Maximum Amount”). Based upon the
current holdings of significant investors in the Company, the Company has
allocated the Maximum Amount to such significant investors as set forth on
Schedule II hereto (the “Pro Rata Amount”).
(b)    Note Closing. The sale and purchase of the Notes shall take place at a
closing to be held on January 27, 2017 or as soon thereafter as is practicable
(the “Initial Closing Date”) at Wilson Sonsini Goodrich & Rosati, P.C., 650 Page
Mill Road, Palo Alto, CA 94304-1050 or such other place and time as the Company
and the Investors may determine, subject to the terms and conditions of this
Agreement (the “Initial Closing”). The Company may conduct one or more
additional closings within thirty (30) calendar days of the Initial Closing


 

--------------------------------------------------------------------------------



(each, an “Additional Closing”) to be held at such place and time as the Company
and the Investors participating in such Additional Closing may determine (each,
an “Additional Closing Date”). The Initial Closing and any Additional Closing
shall each be referred to as a “Closing” and the Initial Closing Date and any
Additional Closing Date shall each be referred to as a “Closing Date.” At each
Closing, the Company will deliver to each of the Investors participating in such
Closing a Note to be purchased by such Investor, against receipt by the Company
of the corresponding purchase price. Each of the Notes will be registered in the
name of the Investors in the Company’s records.
(c)    Investors’ Commitment to Fund the Closings; Binding Obligation. Subject
to the terms and conditions of this Agreement, each Investor agrees to purchase
at the applicable Closing, a Note carrying the aggregate principal amount set
forth opposite the Investor’s name on Schedule I. Any failure of an Investor to
purchase its Note at the Closing shall constitute a material breach of this
Agreement and the Company shall be able to take any and all reasonable measures
to enforce the provisions of this Agreement.
(d)    Unsubscribed Amount. In the event that any party listed on Schedule II
does not purchase the full amount set forth opposite its name (such amount, the
“Unsubscribed Amount”) prior to the date fourteen days following the Initial
Closing Date (the “Outside Closing Date”), the Investors which have committed
their Pro Rata Amount shall have the right to invest at an Additional Closing,
on a pro rata basis (the “Unsubscribed Pro Rata”), in an aggregate amount equal
to the Unsubscribed Amount. Any amounts invested on an Unsubscribed Pro Rata
basis shall be evidenced by separate notes, in the form attached hereto as
Exhibit D (the “Unsubscribed Notes”). The Unsubscribed Notes shall be treated as
“Notes” for all other purposes of this Agreement.
(e)    Use of Proceeds. The proceeds of the sale and issuance of the Notes shall
be used for general corporate purposes.
(f)    Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 10:00 a.m. on the date such payment is due in the
manner and at the address for such purpose specified below the respective
Investor’s name on Schedule I hereto, or at such other address as the Investor
or other registered holder of a Note may from time to time direct in writing.
2.    Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule attached hereto as Exhibit E, the Company represents and
warrants to the Investors participating in a Closing that upon the Initial
Closing Date:
(a)    Due Incorporation, Qualification, etc. The Company (i) is a corporation
duly organized, validly existing and in good standing under, and by virtue of,
the laws of the State of Delaware; (ii) has the power and authority to own,
lease and operate its properties and carry on its business as now conducted; and
(iii) is duly qualified, licensed to do business and in good standing as a
foreign corporation in the State of California and in each jurisdiction where
the failure to be so qualified or licensed could reasonably be expected to have
a material adverse effect.
(b)    Authority. The execution, delivery and performance by the Company of the
Transaction Documents to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company, the Company’s directors, and the Company’s stockholders.
(c)    Enforceability. Each of the Transaction Documents executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal,


-2-

--------------------------------------------------------------------------------



valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
(d)    Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s Amended and Restated Certificate of Incorporation or
Bylaws (“Charter Documents”) or any material judgment, order, writ, decree,
statute, rule or regulation applicable to the Company; (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any material mortgage, indenture, agreement, instrument or contract to
which the Company is a party or by which it is bound; or (iii) result in the
creation or imposition of any Lien upon any property, asset or revenue of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.
(e)    Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the stockholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby.
(f)    No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), where in
each case, such violation or default, individually, or together with all such
violations or defaults, could reasonably be expected to have a material adverse
effect.
(g)    Litigation. There is no action, suit, proceeding or investigation pending
or currently threatened against the Company which questions the validity of this
Agreement or the right of the Company to enter into it, or to consummate the
transactions contemplated hereby, or which might result, either individually or
in the aggregate, in any material adverse changes in the assets, condition,
affairs or prospects of the Company, financially or otherwise. The Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or arbitrator or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate. The Company
has not received any correspondence from any third party with respect to the
foregoing.
(h)    Intellectual Property. To its knowledge, the Company owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, processes and other
intellectual property rights necessary for its business as now conducted and as
currently proposed to be conducted without any conflict with, or infringement of
the rights of, others.
(i)    Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of blank check preferred
stock. All of the issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable. Except (i) for options to purchase Common Stock or other equity
awards issued to employees and members of the Board of Directors pursuant to the
equity compensation plans or arrangements disclosed in the SEC Reports (as
defined below), (ii) shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the


-3-

--------------------------------------------------------------------------------



Company disclosed in the SEC Reports, and (iii) as contemplated by this
Agreement, there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements, arrangements or
commitments of any character obligating the Company to issue, transfer or sell,
or cause to be issued, transferred or sold, any shares of the capital stock of,
or other equity interests in, the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests, and
there are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of its capital stock or other equity
interests. 
(j)    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since June 7, 2016 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(k)    Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”), applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
3.    Representations and Warranties of Investors. Each Investor participating
as of a Closing severally (and not jointly) represents and warrants to the
Company that upon such Closing Date:
(a)    Binding Obligation. The Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each of this Agreement and the Note issued to the Investor is a valid
and binding obligation of the Investor, enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.
(b)    Securities Law Compliance. The Investor has been advised that the Notes
and the underlying securities have not been registered under the Securities Act
of 1933 (the “Securities Act”), or any state securities laws and, therefore,
cannot be resold unless they are registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
requirements is available. The Investor is aware that the Company is under no
obligation to effect any such registration with respect to the Notes, or the
underlying securities or to file for or comply with any exemption from
registration. The Investor has not been formed solely for the purpose of making
this investment and is purchasing the Notes to be acquired by the Investor
hereunder for its own account for investment, not as a nominee or agent, and not
with a view to, or for resale in connection with, the distribution thereof. The
Investor has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss


-4-

--------------------------------------------------------------------------------



of such investment and is able to bear the economic risk of such investment for
an indefinite period of time. The Investor is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act.
(c)    Access to Information. The Investor acknowledges that the Company has
given the Investor access to the corporate records and accounts of the Company
and to all information in its possession relating to the Company, has made its
officers and representatives available for interview by the Investor, and has
furnished the Investor with all documents and other information required for the
Investor to make an informed decision with respect to the purchase of the Note.
4.    Conditions to Closing of the Investors. Each Investor’s obligations at a
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investors participating in such Closing:
(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 2 hereof shall have been true and correct when made,
and shall be true and correct on the Initial Closing Date.
(b)    Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
(c)    Legal Requirements. At the Closing, the sale and issuance by the Company
and the purchase by the Investors, of the Notes shall be legally permitted by
all laws and regulations to which the Investors or the Company are subject.
(d)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
(e)    Transaction Documents. The Company shall have duly executed and delivered
to the Investors the following documents:
(i)    This Agreement;
(ii)    The Security Agreement;
(iii)    The Subordination Agreement; and
(iv)    Each Note issued hereunder.
(f)    Required Consents. The Company shall have received all required approvals
and consents, including any consent required under the Loan and Security
Agreement, dated August 7, 2015, by and among Oxford Finance LLC, Silicon Valley
Bank, the Lenders listed on Schedule 1.1 thereto and the Company.
(g)    Executive Chairman. Patrick Williams shall have executed an offer letter
to become the Executive Chairman of the Company and assume the primary
responsibility for pursuit of a successful Change in Control Transaction (as
defined in the Notes).


-5-

--------------------------------------------------------------------------------



(h)    Approved Budget. The Board of Directors shall have approved an operating
budget for the Company through June 30, 2017.
(i)    No Material Adverse Effect. No Company material adverse effect shall have
occurred prior to the Closing Date.
5.    Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Notes at each Closing is subject to the fulfillment, on or
prior to each Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
(a)    Representations and Warranties. The representations and warranties made
by each Investor in Section 3 hereof shall be true and correct when made, and
shall be true and correct on the Closing Date.
(b)    Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the applicable Investors, of the Notes shall be legally
permitted by all laws and regulations to which such Investors or the Company are
subject.
(c)    Purchase Price. Each Investor shall have delivered to the Company the
purchase price in respect of the Note being purchased by such Investor.
(d)    Transaction Documents. Each Investor (and in the case of the
Subordination Agreement, Oxford Finance LLC/Silicon Valley Bank) shall have duly
executed and delivered to the Company the following documents:
(i)    This Agreement;
(ii)    The Security Agreement; and
(iii)    The Subordination Agreement; and
(iv)    Each Note issued hereunder.
6.    Miscellaneous.
(a)    Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investors holding more than 50% of the aggregate outstanding principal amount of
the Notes, including the consent of each of Domain Partners VII, L.P.,
Morgenthaler Partners VIII, L.P., RMI Investments S.a.r.l. and Aisling Capital
III, L.P., provided in each case that such Investor has purchased a Note for its
full Pro Rata Amount) (the “Requisite Majority”); provided, however, that any
amendment, waiver or consent which may have a material adverse effect on an
Investor in a manner different from the effect of such amendment, waiver or
consent on one or more other Investors shall require the prior written consent
of the affected Investor. Any amendment or waiver effected in accordance with
this Section 6(a) shall be binding upon all of the parties hereto.
Notwithstanding the foregoing, this Agreement may be amended to add a party as
an Investor hereunder in connection with any Additional Closings without the
consent of any other Investor, by delivery to the Company of a counterparty
signature page to this Agreement, together with a supplement to Schedule I
hereto. Such amendment shall take effect at the Additional Closing and such
party shall thereafter be deemed an “Investor” for all purposes hereunder and
Schedule I hereto shall be updated to reflect the addition of such Investor.


-6-

--------------------------------------------------------------------------------



(b)    Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
(c)    Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
(d)    Successors and Assigns. Subject to the restrictions on transfer described
in Section 6(e) and Section 6(f) below, the rights and obligations of the
Company and the Investors shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
(e)    Registration, Transfer and Replacement of the Notes. The Company will
keep, at its principal executive office, books for the registration and
registration of transfer of the Notes. Prior to presentation of the Notes for
registration of transfer, the Company shall treat the Person in whose name such
Note is registered as the owner and holder of the Note for all purposes
whatsoever, whether or not the Note shall be overdue, and the Company shall not
be affected by notice to the contrary. Subject to any restrictions on or
conditions to transfer set forth in the Notes, the holder of such Note, at its
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company’s chief executive office, and promptly thereafter and at
the Company’s expense, except as provided below, receive in exchange therefor
one or more new Note(s), each in the principal amount requested by such holder,
dated the date to which interest shall have been paid on the Note so surrendered
or, if no interest shall have yet been so paid, dated the date of the Note so
surrendered and registered in the name of such Person or Persons as shall have
been designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.
(f)    Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of the Requisite Majority.
(g)    Subsequent Bridge Loans. In the event that the Company has signed a term
sheet or exclusivity agreement relating to a Change in Control Transaction (as
defined in the Notes) and requires additional bridge financing(s) prior to the
closing of such transaction, the Investors who have invested their full Pro Rata
Amount shall have the pro rata right to invest in such bridge financing(s) (each
a “Subsequent Financing”), provided that (i) the terms of the Subsequent
Financing are no more favorable to the Investors than the terms of this
Agreement and the Notes and (ii) the amount of the Subsequent Financing is no
more than reasonably required to close the Change in Control Transaction (as
determined by a disinterested majority of the Company’s Board of Directors).
(h)    Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.


-7-

--------------------------------------------------------------------------------



(i)    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party as follows: (i) if to an Investor, at the
Investor’s address or facsimile number set forth in the Schedule of Investors
attached as Schedule I, or at such other address as the Investor shall have
furnished the Company in writing, or (ii) if to the Company, mailed to 2790
Walsh Avenue, Santa Clara, CA 95051, or at such other address or facsimile
number as the Company shall have furnished to the Investor in writing, with a
copy (which shall not constitute notice) to Philip H. Oettinger, Wilson Sonsini
Goodrich & Rosati: 650 Page Mill Road, Palo Alto, CA 94304 or faxed to (650)
493-6811. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.
(j)    Payment of Fees and Expenses. Each party to this Agreement shall be
responsible for the expenses it incurs hereunder; provided, however, that if the
Closing occurs, the Company shall reimburse the Investors for their reasonable
out-of-pocket expenses and attorneys’ fees subject to an aggregate cap of
$20,000 (the “Reimbursement Amount”); provided further that in the event of the
closing of a potential Change in Control Transaction (as defined in the Notes),
the Company will reimburse the Investors for their reasonable legal fees and
expenses in connection with such Change in Control Transaction, which the
Investors shall endeavor to keep within the Reimbursement Amount.
(k)    Severability of this Agreement. The Company’s agreement with each of the
Investors is a separate agreement and the sale of the Notes to each of the
Investors is a separate sale. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
(l)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
[Signature pages to follow]


-8-

--------------------------------------------------------------------------------






The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
COMPANY:
 
 
 
 
 
MIRAMAR LABS, INC.
 
a Delaware corporation
 
 
 
 
 
MIRAMAR LABS, INC.
 
 
 
 
 
By:
/s/ Robert Michael Kleine
 
Name:
Robert Michael Kleine
 
Title:
President & Chief Executive Officer





 

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
INVESTOR:
 
 
 
AISLING CAPITAL III, LP
 
 
 
 
 
By:
/s/ Lloyd Appel
 
Name:
Lloyd Appel
 
Title:
Chief Financial Officer





























 

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
INVESTORS:
 
 
 
 
 
CROSS CREEK CAPITAL, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
INVESTORS:
 
 
 
 
 
CROSS CREEK CAPITAL
EMPLOYEES’ FUND, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 















 

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
INVESTORS:
 
 
 
 
 
DOMAIN PARTNERS VII, L.P.
 
 
 
 
 
By:
One Palmer Square Associates VII, L.L.C.
 
Its:
General Partner
 
 
 
 
 
By:
/s/ Lisa A. Kraeutler
 
Name:
Lisa A. Kraeutler
 
Title:
Attorney-in-fact





 

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
INVESTORS:
 
 
 
 
 
MORGENTHALER PARTNERS VIII, L.P.
 
 
 
 
 
By:
Morgenthaler Management Partners VIII, LLC
 
Its:
Managing Partner
 
 
 
 
 
By:
/s/ Henry A. Plain, Jr.
 
Name:
Henry A. Plain, Jr.
 
Title:
Member



 

--------------------------------------------------------------------------------



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.


 
INVESTORS:
 
 
 
RMI INVESTMENTS S.A.R.L.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





 

--------------------------------------------------------------------------------






SCHEDULE I


Closing Date: January 27, 2017
 
 
 
Name and Address
Principal Amount


 
DOMAIN PARTNERS VII, L.P.
c/o Domain Associates, L.L.C.
One Palmer Square
Princeton, NJ 08542
Attn: Lisa Kraeutler
Facsimile Number: (609) 683-9789


$1,016,691.42


 


MORGENTHALER PARTNERS VIII, L.P.
2710 Sand Hill Road
Menlo Park, CA 94025
Attn: Henry A. Plain, Jr.
Facsimile Number: (650) 388-7619
E-Mail: hplain@morgenthaler.com
$
729,291.72


 
AISLING CAPITAL III, LP
888 Seventh Avenue, 30th Floor
New York, NY 10106
Fax: 212 651 6379


With a required copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attn: Todd Finger
Fax: 212 547 5444
$
718,751.76


 
 
 
 
Subsequent Closing Date: __________, 2017
 
 


CROSS CREEK CAPITAL, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


$


 


CROSS CREEK CAPITAL EMPLOYEES’ FUND, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


$


 


RMI INVESTMENTS S.A.R.L
7 Rue Robert Stumper
L-2557 Luxembourg
Attn: Christophe Gaul


$


 





Total:


 

--------------------------------------------------------------------------------




SCHEDULE II


Investor
Amount
Morgenthaler Partners VIII, L.P.
729,291.72
Domain Partners VII, L.P.
1,016,691.42
Aisling Capital III, LP
718,751.76
Cross Creek Capital, LP
87,257.85
Cross Creek Capital Employees' Fund, LP
8,574.27
RMI Investments
439,432.98



 

--------------------------------------------------------------------------------






EXHIBIT A
Form of Note





--------------------------------------------------------------------------------





THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
MIRAMAR LABS, INC.
SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE


$[___________]    January [__], 2017
Santa Clara, California
FOR VALUE RECEIVED, Miramar Labs, Inc., a Delaware corporation (the “Company”)
promises to pay to [___________] (“Investor”), or its registered assigns, in
lawful money of the United States of America the principal sum of [___________]
($[___________]), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Subordinated Secured
Convertible Promissory Note (“Note”) on the unpaid principal balance (the
“Principal Balance”), at a rate equal to 10.0% per annum, computed on the basis
of the actual number of days elapsed and a year of 365 days. If not otherwise
converted into shares of the Company’s capital stock pursuant to Section 6, all
unpaid principal, together with any then unpaid and accrued interest (the
“Outstanding Balance”) and other amounts payable hereunder, shall be due and
payable on the earlier of: (i) January [__], 2018 (the “Maturity Date”),
(ii) upon a Liquidation Event (as defined below), other than as contemplated in
Section 6 below with respect to a Change in Control Event (as defined below) or
(iii) when, upon or after the occurrence of an Event of Default (as defined
below) pursuant to Section 4 below and with the consent of the Requisite
Majority pursuant to Section 5 below. This Note is issued pursuant to the Note
Purchase Agreement, dated as of January [__], 2017 (the “Note Purchase
Agreement”) among the Company and the Investors (as defined in the Note Purchase
Agreement). Capitalized terms not defined herein shall have the meaning
contained in the Note Purchase Agreement.
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY THE COMPANY
FOR THE BENEFIT OF INVESTOR. ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE
SECURITY AGREEMENT.
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
7.    Definitions. As used in this Note, the following capitalized terms have
the following meanings:
(a)    “Change in Control Transaction” means either (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation or stock transfer, but excluding any such transaction effected
primarily for the purpose of changing the domicile of the Company), unless the
Company’s stockholders of record immediately prior to such transaction or series
of related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purposes of raising additional funds shall not constitute a Change of
Control Transaction hereunder), or (ii) a sale of all or substantially all of
the assets of the Company.


-2-

--------------------------------------------------------------------------------



(b)    “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.
(c)    “Event of Default” has the meaning given in Section 4 hereof.
(d)    “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.
(e)    “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
(f)    “Liquidation Event” shall have the meaning contained in the Company’s
Amended and Restated Certificate of Incorporation, as amended from time to time.
(g)    “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note and the Note
Purchase Agreement, including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding. Notwithstanding the foregoing, the term “Obligations” shall
not include any obligations of the Company.
(h)    “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
(i)    “Requisite Majority” shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes, and include the consent of
each of Domain Partners VII, L.P., Morgenthaler Partners VIII, L.P., RMI
Investments S.a.r.l. and Aisling Capital III, L.P. (provided in each case that
such Investor has purchased a Note for its full Pro Rata Amount, as defined in
the Purchase Agreement).
(j)     “Security Agreement” has the meaning given in the introductory
paragraphs to this Note.
(k)    “Securities Act” shall mean the Securities Act of 1933, as amended.
(l)    “Transaction Documents” shall mean this Note, the Note Purchase
Agreement, the Security Agreement and the Subordination Agreement.
8.    Interest. Accrued interest on this Note shall be payable at maturity.
9.    Prepayment. This Note may not be prepaid, without the prior written
consent of the Requisite Majority. In the event the Requisite Majority consent
to prepayment of this Note, such prepayment will be applied first to the payment
of expenses due under this Note, second to interest accrued on this Note and
third,


-3-

--------------------------------------------------------------------------------



if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.
10.    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:
(a)    Failure to Pay or Convert. The Company shall fail to (i) pay when due any
principal or interest payment on the due date hereunder, (ii) pay any other
payment required under the terms of this Note or any other Transaction Document
on the date due and such payment shall not have been made within five (5) days
of the Company’s receipt of Investor’s written notice to the Company of such
failure to pay, or (iii) issue any securities issuable upon conversion of this
Note as and when required hereby; or
(b)    Default. The Company shall default under or fail to perform with respect
to any agreements with third parties to the extent such defaults or failures to
perform result in the right of such third party to accelerate the maturity of
any indebtedness in an amount in excess of $250,000 in the aggregate; or
(c)    Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of any of its creditors,
(iv) be dissolved or liquidated, (v) become insolvent (as such term may be
defined or interpreted under any applicable statute), (vi) commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
(d)    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
150 days of commencement; or
(e)    SEC Filings. The Company has failed to comply with the reporting
requirements of the Securities and Exchange Act of 1934 in a manner which causes
a material adverse effect on the Company.
11.    Rights of Investor upon Default. Upon the occurrence or existence of any
Event of Default, Investor may, with the consent of the Requisite Majority, by
written notice to the Company declare all outstanding Obligations payable by the
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Investor may, with the consent of the Requisite
Majority, exercise any other right power or remedy granted to it by the
Transaction Documents or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.
12.    Conversion.
(a)    Automatic Conversion in a Qualified Equity Financing. In the event the
Company consummates, prior to the Maturity Date and prior to a Change in Control
Transaction (as defined below), an equity financing pursuant to which it sells
shares of capital stock (the “Qualified Financing Shares”) with an


-4-

--------------------------------------------------------------------------------



aggregate sales price of not less than $10,000,000 excluding any amounts
received in connection with the conversion of the Notes and any other amounts
invested by current stockholders of the Company in such equity financing, and
with the principal purpose of raising capital (a “Qualified Equity Financing”),
then the Outstanding Balance shall automatically convert into such number of
Qualified Financing Shares equal to five (5) times the Outstanding Balance (the
“5X Outstanding Balance”) divided by the price per share paid by investors in
the Qualified Equity Financing, and on the same terms as the other investors
that purchase the Qualified Financing Shares in the Qualified Equity Financing.
(b)    Voluntary Conversion if a Non-Qualified Financing Occurs. In the event
the Company consummates, prior to the Maturity Date and prior to a Change in
Control Transaction (as defined below), an equity financing pursuant to which it
sells shares of capital stock that does not constitute a Qualified Equity
Financing (a “Non-Qualified Financing”), then the Outstanding Balance shall be
convertible at the option of the Requisite Majority into such number of shares
of the Company’s stock issued in the Non-Qualified Financing (the “Non-Qualified
Financing Shares”) equal to the 5X Outstanding Balance divided by the price per
share paid by investors in the Non-Qualified Financing, and on the same terms as
the other investors that purchase the Non-Qualified Financing Shares in the
Non-Qualified Financing.
(c)    Automatic Conversion upon a Change in Control Transaction. In the event
that the Notes have not been repaid or converted in full prior to the closing of
a Change in Control Transaction:
(x) if the Change in Control Transaction is structured as a stock-for-stock
merger, then the Notes shall at the option of the Investor, either:
(i)
immediately prior to, and conditioned upon, the closing of such merger, convert
into that number of shares of the Company’s common stock that will entitle the
Investor to receive pursuant to such stock-for-stock merger a number of shares
of the acquiring company equal to: (A) three (3) times the Outstanding Balance
(the “3X Outstanding Balance”), divided by the average closing price of the
common stock of the acquiring company for the 10 trading days ending 5 trading
days prior to signing the merger agreement relating to the Change in Control
Transaction (the “10-Day Trailing Average”) or (B) if the common stock of the
acquiring company is not publicly traded, the 3X Outstanding Balance divided a
price per share as determined in good faith by the Board of Directors; or

(ii)
concurrently with the closing of such merger, convert into that number of shares
of the acquiring company equal to (A) the 3X Outstanding Balance divided by
10-Day Trailing Average or (B) if the common stock of the acquiring company is
not publicly traded, the 3X Outstanding Balance divided a price per share as
determined in good faith by the Board of Directors;

(y) if the Change in Control Transaction is structured as a cash-for-stock
merger or sale of all or substantially all of the assets of the Company, an
amount of cash equal to the 3X Outstanding Balance.
(d)    Conversion Procedure. Upon such conversion of this Note, the Investor
hereby agrees to execute and deliver to the Company all transaction documents
related to the Qualified Equity Financing, Non-Qualified Financing or Change in
Control Transaction, as applicable, including a purchase agreement or merger
agreement and other ancillary agreements, with customary representations and
warranties and transfer restrictions


-5-

--------------------------------------------------------------------------------



(including a lock-up agreement in connection with a public offering), and having
the same terms as those agreements entered into by the other purchasers of the
Qualified Financing Shares, Non-Qualified Financing Shares or participants in
the Change in Control Transaction. The Investor also agrees to deliver the
original of this Note (or a notice to the effect that the original Note has been
lost, stolen or destroyed and an agreement acceptable to the Company whereby the
holder agrees to indemnify the Company from any loss incurred by it in
connection with this Note) at the closing of the Qualified Equity Financing,
Non-Qualified Financing or Change in Control Transaction, as applicable, for
cancellation; provided, however, that upon satisfaction of the conditions set
forth in Section 6(a), Section 6(b), or Section 6(c), as applicable, this Note
shall be deemed converted and of no further force and effect, whether or not it
is delivered for cancellation as set forth in this sentence.
(e)    Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
conversion price by the fraction of a share not issued pursuant to the previous
sentence. In addition, the Company shall pay to Investor any interest accrued on
the amount to be paid to the Company pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of any amounts specified in this
Section 6(e), the Company shall be forever released from all its obligations and
liabilities under this Note.
13.    Successors and Assigns. Subject to the restrictions on transfer described
in Sections 9 and 11 below, the rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
14.    Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Requisite Majority.
15.    Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 9 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.
16.    Subordination. As set forth in the Subordination Agreement dated as of
January __, 2017, to which the Company and Investor are a party (the
“Subordination Agreement”), this Note shall be subordinate


-6-

--------------------------------------------------------------------------------



to any notes issued under the Loan and Security Agreement, dated August 7, 2015,
by and among Oxford Finance LLC, Silicon Valley Bank, the Lenders listed on
Schedule 1.1 thereto and the Company.
17.    Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Requisite Majority.
18.    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effective given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
19.    Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
20.    Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
21.    Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
[Signature Page Follows]




-7-

--------------------------------------------------------------------------------




The Company has caused this Note to be issued as of the date first written
above.


 
 
 
MIRAMAR LABS, INC.
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
MIRAMAR LABS, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
R. Michael Kleine
 
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
[___________]
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 





-8-

--------------------------------------------------------------------------------






EXHIBIT B
Security Agreement


 

--------------------------------------------------------------------------------





THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT DATED AS OF JANUARY [___], 2017 BY AND AMONG OXFORD
FINANCE LLC, AS COLLATERAL AGENT, THE COMPANY AND THE SECURED PARTIES. THE
SUBORDINATION AGREEMENT CONTAINS PROVISIONS RESTRICTING, AMONG OTHER THINGS,
CERTAIN PAYMENTS AND THE EXERCISE OF CERTAIN RIGHTS AND REMEDIES BY THE PARTIES
HERETO.
SECURITY AGREEMENT
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of January [___], 2017, is
executed by Miramar Labs, Inc., a Delaware corporation (together with its
successors and assigns, “Company”), in favor of and the parties listed on
Attachment 1 attached hereto (each a “Secured Party” and collectively, the
“Secured Parties”).
RECITALS
A.    Company and the Secured Parties have entered into a Note Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company has issued convertible promissory notes (as amended, modified
or otherwise supplemented from time to time, (the “Notes”).
B.    In order to induce the Secured Parties to extend the credit evidenced by
the Notes, Company has agreed to enter into this Security Agreement and to grant
to the Secured Parties the security interest in the Collateral described below.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with the Secured Parties as follows:
22.    Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:
“Collateral” has the meaning given to that term in Section 2 hereof.
“Lenders” means Oxford Finance LLC, Silicon Valley Bank, and the other lenders
listed from time to time as party to the Senior Loan Agreement.
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to the Secured Parties of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Company hereunder and


-2-

--------------------------------------------------------------------------------



thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings; (c) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, and
other Liens to secure the performance of tenders, statutory obligations,
contract bids, government contracts, performance and return of money bonds and
other similar obligations, incurred in the ordinary course of business, whether
pursuant to statutory requirements, common law or consenual arrangements; (d)
Liens in favor of the Secured Parties and Lenders; (e) Liens upon any equipment
acquired or held by Company to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, so long as such Lien extends only to the equipment financed, and
any accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (f) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under the
Notes; (g) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of customs duties in connection with the importation
of goods, (h) Liens which constitute rights of setoff of a customary nature or
banker’s liens, whether arising by law or by contract; (i) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums; (j) leases or subleases and licenses or sublicenses granted in the
ordinary course of Company’s business; (k) any notes or loans issued by the
Company to the Lenders; and (l) “Permitted Liens” as defined in the Senior Loan
Agreement.
“Senior Loan Agreement” means the Loan and Security Agreement, dated as of
August 7, 2015, among Oxford Finance LLC, as collateral agent, Lenders, Silicon
Valley Bank, Miramar Technologies, Inc. (f/k/a Miramar Labs, Inc.) and the
Company, as amended, restated, modified or otherwise supplemented from time to
time.
“Subordination Agreement” means that certain Subordination Agreement, dated as
of the date hereof, by and among Secured Parties and Oxford Finance LLC, in its
capacity as collateral agent for the Lenders.
“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
23.    Grant of Security Interest. As security for the Obligations, Company
hereby pledges to the Secured Parties and grants to the Secured Parties a
security interest, subordinate to the security interest held by the Lenders in
accordance with the terms of the Subordination Agreement, in all right, title
and interests of Company in and to the property described in Attachment 2
hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”).


-3-

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include any equipment or other
property financed by a third party, provided that such third party’s Liens are
Liens of the type described in subsection (e) of the definition of Permitted
Liens; and provided further that such equipment or other property shall be
deemed “Collateral” hereunder if such third party’s Lien is released or
otherwise terminated.
24.    General Representations and Warranties. Company represents and warrants
to the Secured Parties that (a) Company is the owner of the Collateral (or, in
the case of after-acquired Collateral, at the time Company acquires rights in
the Collateral, will be the owner thereof) and that no other Person has (or, in
the case of after-acquired Collateral, at the time Company acquires rights
therein, will have) any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens;
(b) upon the filing of UCC-1 financing statements in the appropriate filing
offices, the Secured Parties have (or in the case of after-acquired Collateral,
at the time Company acquires rights therein, will have) a perfected security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing, subject to Permitted Liens; (c) all
Inventory has been (or, in the case of hereafter produced Inventory, will be)
produced in compliance in all material respects with applicable laws, including
the Fair Labor Standards Act; (d) all accounts receivable and payment
intangibles are genuine and enforceable against the party obligated to pay the
same; (e) the originals of all documents evidencing all accounts receivable and
payment intangibles of Company and the only original books of account and
records of Company relating thereto are, and will continue to be, kept at the
following address of the Company: 2790 Walsh Ave., Santa Clara, CA 95051.
25.    Covenants Relating to Collateral. Company hereby agrees (a) to perform
all acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to the Secured Parties therein and the perfection
and priority of such Lien, subject to Permitted Liens; (b) not to use or permit
any Collateral to be used (i) in violation in any material respect of any
applicable law, rule or regulation, or (ii) in violation in any material respect
of any policy of insurance covering the Collateral; (c) to pay promptly when due
all material taxes and other governmental charges and all other material charges
now or hereafter imposed upon or affecting any Collateral; and (d) without
written notice to the Secured Parties, (i) without 30 days prior notice to the
Secured Parties, not to change Company's name or place of business (or, if
Company has more than one place of business, its chief executive office), or the
office in which Company's records relating to accounts receivable and payment
intangibles are kept, or (ii) without 30 days prior notice to the Secured
Parties, not to change Company’s state of formation. Notwithstanding anything in
this Agreement to the contrary, Company shall not be required to take any
actions to perfect the Secured Parties’ security interest in the Collateral
other than the filing of a financing statement under the Uniform Commercial
Code.
26.    Authorized Action by Secured Party. Company hereby irrevocably appoints
the Secured Parties as its attorney-in-fact (which appointment is coupled with
an interest) and agrees that the Secured Parties may perform (but the Secured
Parties shall not be obligated to and shall incur no liability to Company or any
third party for failure so to do) any act which Company is obligated by this
Security Agreement to perform, and to exercise such rights and powers as Company
might exercise with respect to the Collateral, including the right to
(a) collect by legal proceedings or otherwise and endorse, receive and receipt
for all dividends, interest, payments, proceeds and other sums and property now
or hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Company relating to the
Collateral; and (f) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that the
Secured Parties shall not exercise any such powers granted pursuant to
subsections (a) through (e) prior


-4-

--------------------------------------------------------------------------------



to the occurrence of an Event of Default and shall only exercise such powers
during the continuance of an Event of Default. Company agrees to reimburse the
Secured Parties upon demand for any reasonable costs and expenses, including
attorneys' fees, the Secured Parties may incur while acting as Company's
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed and understood between the parties hereto that
such care as the Secured Parties give to the safekeeping of their own property
of like kind shall constitute reasonable care of the Collateral when in a
Secured Party 's possession; provided, however, that a Secured Party shall not
be required to make any presentment, demand or protest, or give any notice and
need not take any action to preserve any rights against any prior party or any
other person in connection with the Obligations or with respect to the
Collateral.
27.    Default and Remedies.
(a)    Default. Company shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes).
(b)    Remedies. Upon the occurrence and during the continuance of any such
Event of Default, the Secured Parties shall have the rights of a secured
creditor under the UCC, all rights granted by this Security Agreement and by
law, including the right to: (a) require Company to assemble the Collateral and
make it available to the Secured Parties at a place to be designated by the
Secured Parties; and (b) prior to the disposition of the Collateral, store,
process, repair or recondition it or otherwise prepare it for disposition in any
manner and to the extent the Secured Parties deem appropriate. Company hereby
agrees that ten (10) days' notice of any intended sale or disposition of any
Collateral is reasonable. In furtherance of the Secured Parties’ rights
hereunder, Company hereby grants (to the extent grantable by Company without
causing a breach or violation of any agreement to which Company is a party) to
Secured Party an irrevocable, non-exclusive license, exercisable without royalty
or other payment by a Secured Party, and only in connection with the exercise of
remedies hereunder, to use, license or sublicense any patent, trademark, trade
name, copyright or other intellectual property in which Company now or hereafter
has any right, title or interest together with the right of access to all media
in which any of the foregoing may be recorded or stored.
(c)    Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by a Secured Party at
the time of, or received by a Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
(i)    First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by the Secured
Parties;
(ii)    Second, to the payment to the Secured Parties of the amount then owing
or unpaid to the Secured Parties (to be applied on a pro rata basis among the
Secured Parties, first to accrued interest and second to outstanding principal);
(iii)    Third, to the payment of other amounts then payable to the Secured
Parties under any of the Transaction Documents; and
(iv)    Fourth, to the payment of the surplus, if any, to Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.


-5-

--------------------------------------------------------------------------------



28.    Miscellaneous.
(a)    Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
the Secured Parties under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth on Attachment 1 in the case of a Secured Party, or 2790 Walsh Ave., Santa
Clara, CA 95051 in the case of the Company (or to such other facsimile number or
address as the recipient of any notice shall have notified the other in
writing). All such notices and communications shall be effective (a) when sent
by Federal Express or other overnight service of recognized standing, on the
business day following the deposit with such service; (b) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when faxed, upon confirmation of
receipt.
(b)    Termination of Security Interest. Upon the payment in full of all
Obligations (other than inchoate indemnity obligations), the security interest
granted herein shall terminate and all rights to the Collateral shall revert to
Company. Upon such termination, the Secured Parties hereby authorize Company to
file any UCC termination statements necessary to effect such termination and the
Secured Parties will execute and deliver to Company any additional documents or
instruments as Company shall reasonably request to evidence such termination.
(c)    Nonwaiver. No failure or delay on the Secured Parties’ part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
(d)    Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and those Secured Parties holding more than 50% of the
aggregate outstanding principal amount of the Notes, including the consent of
each of Domain Partners VII, L.P., Morgenthaler Partners VIII, L.P. RMI
Investments S.a.r.l. and Aisling Capital III, L.P. (provided in each case that
such Secured Party has purchased a Note for its full Pro Rata Amount, as defined
in the Purchase Agreement). Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given. Notwithstanding the foregoing, this Security Agreement may be amended to
add a party as a Secured Party hereunder in connection with any Additional
Closings (as defined in the Purchase Agreement) without the consent of any other
Secured Party, by delivery of a counterparty signature page to this Agreement,
together with a supplement to Attachment I hereto. Such amendment shall take
effect at the Additional Closing and such party shall thereafter be deemed a
“Secured Party” for all purposes hereunder and Attachment I hereto shall be
updated to reflect the addition of such Secured Party.
(e)    Assignments. This Security Agreement shall be binding upon and inure to
the benefit of the Secured Parties and Company and their respective successors
and assigns; provided, however, that (i) Company may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
all Secured Parties, and (ii) so long as no Event of Default exists, no Secured
Party may sell, assign or delegate rights and obligations hereunder without the
prior written consent of Company.
(f)    Cumulative Rights, etc. The rights, powers and remedies of the Secured
Parties under this Security Agreement shall be in addition to all rights, powers
and remedies given to the Secured Parties by virtue of any applicable law, rule
or regulation of any governmental authority, any Transaction Document or any
other agreement, all of which rights, powers, and remedies shall be cumulative
and may be exercised successively or concurrently without impairing the Secured
Parties’ rights hereunder. Company waives any right to require a


-6-

--------------------------------------------------------------------------------



Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in the Secured Parties’ power.
(g)    Partial Invalidity. If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
(h)    Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Secured Parties and their respective counsel. Accordingly, this
Security Agreement and the other Transaction Documents shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against Company or the Secured Parties.
(i)    Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company and
the Secured Parties and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
(j)    Other Interpretive Provisions. References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may be.
The words "include" and "including" and words of similar import when used in
this Security Agreement or any other Transaction Document shall not be construed
to be limiting or exclusive.
(k)    Governing Law. This Security Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
conflicts of law rules (except to the extent governed by the UCC).
(l)    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument. Receipt by telecopy or electronic
mail of any executed signature page to this Security Agreement shall constitute
effective deliver of such signature page.
[The remainder of this page is intentionally left blank]




-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
MIRAMAR LABS, INC.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.




 
AISLING CAPITAL III, LP
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
CROSS CREEK CAPITAL, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
CROSS CREEK CAPITAL
EMPLOYEES’ FUND, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
DOMAIN PARTNERS VII, L.P.
 
 
 
 
 
By:
One Palmer Square Associates VII, L.L.C.
 
Its:
General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
MORGENTHALER PARTNERS VIII, L.P.
 
 
 
 
 
By:
Morgenthaler Management Partners VIII, LLC
 
Its:
Managing Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
    
 
RMI INVESTMENTS S.A.R.L.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



-6-

--------------------------------------------------------------------------------




ATTACHMENT 1
TO SECURITY AGREEMENT
 
Name and Address
DOMAIN PARTNERS VII, L.P.
c/o Domain Associates, L.L.C.
One Palmer Square
Princeton, NJ 08542
Attn: Lisa Kraeutler
Facsimile Number: (609) 683-9789


MORGENTHALER PARTNERS VIII, L.P.
2710 Sand Hill Road
Menlo Park, CA 94025
Attn: Henry A. Plain, Jr.
Facsimile Number: (650) 388-7619
E-Mail: hplain@morgenthaler.com
AISLING CAPITAL III, LP
888 Seventh Avenue, 30th Floor
New York, NY 10106
Fax: 212 651 6379


With a required copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attn: Todd Finger
Fax: 212 547 5444


CROSS CREEK CAPITAL, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


CROSS CREEK CAPITAL EMPLOYEES’ FUND, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


RMI INVESTMENTS S.A.R.L
7 Rue Robert Stumper
L-2557 Luxembourg
Attn: Christophe Gaul



-7-

--------------------------------------------------------------------------------



ATTACHMENT 2
TO SECURITY AGREEMENT
The Collateral consists of all of Company’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Company’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any (i)
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property and provided further that if
a judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically include the
Intellectual Property to the extent necessary to permit perfection of the
Secured Parties’ security interest in such Accounts and such other property of
Company that are proceeds of the Intellectual Property; (ii) more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Company
demonstrates to the Secured Parties’ reasonable satisfaction that a pledge of
more than sixty five percent (65%) of the Shares of such Subsidiary creates a
present and existing adverse tax consequence to Company under the U.S. Internal
Revenue Code; and (iii) any license or contract, in each case if the granting of
a Lien in such license or contract is prohibited by or would constitute a
default under the agreement governing such license or contract (but (A) only to
the extent such prohibition is enforceable under applicable law and (B) other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of the Secured Parties
hereunder and become part of the “Collateral.”
All capitalized terms used in this Attachment 2 shall have the respective
meanings given to such terms in the Senior Loan Agreement.




-8-

--------------------------------------------------------------------------------






EXHIBIT C
Subordination Agreement





--------------------------------------------------------------------------------





SUBORDINATION AGREEMENT
This Subordination Agreement (the “Agreement”) is made as of January [___],
2017, by and among each of the parties listed as a creditor on a signature page
hereto (each, a “Creditor”), and OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314, in its capacity as Collateral Agent (as hereinafter
defined) for the Lenders (as hereinafter defined).
Recitals
A.    Pursuant to a Loan and Security Agreement (such agreement as it may be
amended from time to time, the “Loan Agreement”), among OXFORD FINANCE LLC
(“Oxford” in its capacity as Collateral Agent for the Lenders, the “Collateral
Agent”), the Lenders from time to time a party thereto, including, without
limitation, Oxford Finance LLC (the “Lenders”) and MIRAMAR LABS, INC. (the
“Borrower”), the Borrower has requested and/or obtained certain loans or other
credit accommodations from the Lenders which are or may be from time to time
secured by assets and property of Borrower.
B.    Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time.
C.    In order to induce Lenders to extend credit to Borrower and, at any time
or from time to time, at Lenders’ option, to make such further loans, extensions
of credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as
Lenders may deem advisable, Creditor is willing to subordinate: (i) all of
Borrower’s indebtedness to Creditor (including, without limitation, principal,
premium (if any), interest, fees, charges, expenses, costs, professional fees
and expenses, and reimbursement obligations), whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to the Collateral Agent and/or the Lenders; and
(ii) all of Creditor’s security interests, if any, to all security interests in
the Borrower’s property in favor of the Collateral Agent and/or the Lenders.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.Creditor hereby subordinates to the Collateral Agent and the Lenders any
security interest or lien that Creditor may have in any property of Borrower,
including without limitation, the “Collateral” as defined in the Loan Agreement.
Notwithstanding the respective dates of attachment or perfection of any security
interest of Creditor and the security interest of the Collateral Agent and the
Lenders, the lien and security interest of the Collateral Agent and the Lenders
in any property of Borrower, whether now owned or hereafter acquired, including,
without limitation, the Collateral, shall at all times be senior to the lien and
security interest of Creditor.
2.    All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to the Collateral Agent and the Lenders now existing or
hereafter arising, together with all costs of collecting such obligations
(including attorneys’ fees), including, without limitation, all interest
accruing after the commencement by or against Borrower of any bankruptcy,
reorganization or similar proceeding, and all obligations under the Loan
Agreement (the “Senior Debt”).
3.    Creditor will not demand or receive from Borrower (and Borrower will not
pay to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor





--------------------------------------------------------------------------------



will Creditor exercise any remedy with respect to the Subordinated Debt or any
property of the Borrower, whether now owned or hereafter acquired, including,
without limitation, the Collateral, nor will Creditor accelerate the
Subordinated Debt, or commence, or cause to commence, prosecute or participate
in any administrative, legal or equitable action against Borrower, until such
time as (i) the Senior Debt is indefeasibly paid in full in cash, and (ii) the
Lenders have no commitment or obligation to lend any further funds to Borrower,
and (iii) all financing agreements among the Collateral Agent and the Lenders
and Borrower are terminated. Nothing herein shall prohibit Creditor from
converting all or any part of the Subordinated Debt into equity securities of
Borrower or from receiving cash payments, which shall not exceed an aggregate
amount of Ten Thousand Dollars ($10,000), in lieu of the issuance of fractional
shares in connection with such conversion (“Fractional Payments”), provided that
if such securities have any call or put features that would obligate Borrower to
pay any money other than Fractional Payments (including the payment of any cash
dividends or other cash distributions for so long as the Senior Debt remains
outstanding), Creditor hereby agrees that Borrower may not declare, pay or make
such payment of money to Creditor, and Creditor shall not declare or accept any
such dividends, distributions or other payments except as may be permitted in
the Loan Agreement.
4.    Creditor shall hold in trust for the Collateral Agent and the Lenders and
promptly deliver to the Collateral Agent in the form received (except for
endorsement or assignment by Creditor where required by the Collateral Agent),
for application to the Senior Debt, any payment, distribution, security or
proceeds received by Creditor with respect to the Subordinated Debt other than
in accordance with this Agreement.
5.    In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and the
Collateral Agent’s and the Lenders’ claims against Borrower and the estate of
Borrower shall be paid in full before any payment is made to Creditor.
6.    Until the Senior Debt is indefeasibly paid in full in cash and Lenders’
arrangements to lend any funds to Borrower have been terminated, Creditor
irrevocably appoints the Collateral Agent as Creditor’s attorney-in-fact, and
grants to the Collateral Agent a power of attorney with full power of
substitution, in the name of Creditor or in the name of the Collateral Agent
and/or the Lenders, for the use and benefit of the Collateral Agent and the
Lenders, without notice to Creditor, to perform at the Collateral Agent’s option
the following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:
(i)    To file the appropriate claim or claims in respect of the Subordinated
Debt on behalf of Creditor if Creditor does not do so prior to 30 days before
the expiration of the time to file claims in such proceeding and if the
Collateral Agent elects, in its sole discretion, to file such claim or claims;
(ii)    To accept or reject any plan of reorganization or arrangement on behalf
of Creditor and to otherwise vote Creditor’s claims in respect of any
Subordinated Debt in any manner that the Collateral Agent deems appropriate for
the enforcement of its rights hereunder.
7.    Creditor shall immediately affix a legend to the instruments evidencing
the Subordinated Debt stating that the instruments are subject to the terms of
this Agreement, in substantially the form attached hereto as Annex I. By the
execution of this Agreement, Creditor hereby authorizes the Collateral Agent and
the Lenders to amend any financing statements filed by Creditor against Borrower
as follows: “In accordance with a certain Subordination Agreement by and among
the Secured Party, the Debtor and Oxford Finance LLC, in its capacity as
Collateral Agent, the Secured Party has subordinated any security interest or
lien that Secured Party may have in any property of the Debtor to the security
interest of Oxford Finance LLC and





--------------------------------------------------------------------------------



the Lenders identified therein in all assets of the Debtor, notwithstanding the
respective dates of attachment or perfection of the security interest of the
Secured Party and Oxford Finance LLC and the Lenders.”
8.    Neither the Borrower nor the Creditor may amend any material term of any
Subordinated Debt without the prior written consent of the Collateral Agent and
the Lenders. Without limiting the foregoing, no amendment of the documents
evidencing or relating to the Subordinated Debt shall directly or indirectly
modify the provisions of this Agreement in any manner which might terminate or
impair the subordination of the Subordinated Debt or the subordination of any
security interest or lien that Creditor may have in any property of Borrower. By
way of example, such instruments shall not be amended to (i) increase the rate
of interest with respect to the Subordinated Debt, or (ii) accelerate the
payment of the principal or interest or any other portion of the Subordinated
Debt. The Collateral Agent and the Lenders shall have the sole and exclusive
right to restrict or permit, or approve or disapprove, the sale, transfer or
other disposition of any of the property or assets of the Borrower, including,
without limitation, the Collateral, except in accordance with the terms of the
Senior Debt. Upon written notice from the Collateral Agent of the Collateral
Agent’s and the Lenders’ agreement to release its lien on all or any portion of
the Collateral in connection with the sale, transfer or other disposition
thereof by the Collateral Agent and the Lenders (or by Borrower with consent of
the Collateral Agent and the Lenders), Creditor shall be deemed to have also,
automatically and simultaneously, released any lien or security interest on such
Collateral, and Creditor shall upon written request by the Collateral Agent,
immediately take such action as shall be necessary or appropriate to evidence
and confirm such release. All proceeds resulting from any such sale, transfer or
other disposition shall be applied first to the Senior Debt until payment in
full thereof, with the balance, if any, to the Subordinated Debt, or to any
other entitled party. If Creditor fails to release any lien or security interest
as required hereunder, Creditor hereby appoints the Collateral Agent as attorney
in fact for Creditor with full power of substitution to release Creditor’s liens
and security interests as provided hereunder. Such power of attorney being
coupled with an interest shall be irrevocable.
9.    All necessary action on the part of the Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken. This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms. The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (i) result in any material violation or
default of any term of any of the Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
10.    If, at any time after payment in full of the Senior Debt any payments of
the Senior Debt must be disgorged by the Collateral Agent or the Lenders for any
reason (including, without limitation, the bankruptcy of Borrower), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and Creditor shall immediately pay over to the Collateral Agent all
payments received with respect to the Subordinated Debt to the extent that such
payments would have been prohibited hereunder. At any time and from time to
time, without notice to Creditor, the Collateral Agent and the Lenders may take
such actions with respect to the Senior Debt as the Collateral Agent and the
Lenders, in their sole discretion, may deem appropriate, including, without
limitation, terminating advances to Borrower, increasing the principal amount,
extending the time of payment, increasing applicable interest rates, renewing,
compromising or otherwise amending the terms of any documents affecting the
Senior Debt and any collateral securing the Senior Debt, and enforcing or
failing to enforce any rights against Borrower or any other person. No such
action or inaction shall impair or otherwise affect the Collateral Agent’s and
the Lenders’ rights hereunder.





--------------------------------------------------------------------------------



11.    This Agreement shall bind any successors or assignees of Creditor and
shall benefit any successors or assigns of the Collateral Agent and the Lenders.
This Agreement shall remain effective until the earlier of: (i) termination in
writing by the Collateral Agent or (ii) Collateral Agent and the Lenders receive
evidence in form and substance reasonably satisfactory to Collateral Agent and
the Lenders that the Subordinated Debt is cancelled by Creditors or converted
into equity of the Borrower. This Agreement is solely for the benefit of
Creditor and the Collateral Agent and the Lenders and not for the benefit of
Borrower or any other party. Creditor further agree that if Borrower is in the
process of refinancing any portion of the Senior Debt with a new lender, and if
the Collateral Agent and/or the Lenders makes a request of Creditor, Creditor
shall agree to enter into a new subordination agreement with the new lender on
substantially the terms and conditions of this Agreement.
12.    Creditor hereby agrees to execute such documents and/or take such further
action as the Collateral Agent and the Lenders may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the
Collateral Agent.
13.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
14.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of laws
principles. Creditor and the Collateral Agent submit to the exclusive
jurisdiction of the state and federal courts located in New York, New York in
any action, suit, or proceeding of any kind, against it which arises out of or
by reason of this Agreement. CREDITOR AND COLLATERAL AGENT WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
15.    This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by the Collateral
Agent, the Lenders or Borrower in entering into this Agreement and Creditor has
kept and will continue to keep itself fully apprised of the financial and other
condition of Borrower. This Agreement may be amended only by written instrument
signed by Creditor and the Collateral Agent.








[Balance of Page Intentionally Left Blank]













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
OXFORD FINANCE LLC, as
Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
CREDITOR:
 
 
 
 
 
DOMAIN PARTNERS VII, L.P.
 
 
 
 
 
By:
One Palmer Square Associates VII, L.L.C.
 
Its:
General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
CREDITOR:
 
 
 
 
 
MORGENTHALER PARTNERS VIII, L.P.
 
 
 
 
 
By:
Morgenthaler Management Partners VIII, LLC
 
Its:
Managing Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
    
 
CREDITOR:
 
 
 
AISLING CAPITAL III, LP
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
CREDITOR:
 
 
 
 
 
CROSS CREEK CAPITAL, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 
CREDITOR:
 
 
 
 
 
CROSS CREEK CAPITAL
EMPLOYEES’ FUND, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 









[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
CREDITOR:
 
 
 
RMI INVESTMENTS S.A.R.L.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
The undersigned approves of the terms of this Agreement
 
 
 
 
 
BORROWER:
 
 
 
MIRAMAR LABS, INC.
 
 
 
 
 
By:
 
 
Name:
R. Michael Kleine
 
Title:
President & CEO





    




[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------




Annex I
Legend to be added to Subordinated Debt instruments


“THIS UNSECURED/SECURED CONVERTIBLE PROMISSORY NOTE (AND ALL PAYMENT AND
ENFORCEMENT PROVISIONS HEREIN) (THE “NOTE”) IS SUBJECT TO THE TERMS OF A
SUBORDINATION AGREEMENT DATED AS OF JANUARY [___], 2017, BY AND AMONG THE
CREDITOR (AS DEFINED HEREIN), THE COMPANY (AS DEFINED HEREIN) AND OXFORD FINANCE
LLC (THE “SUBORDINATION AGREEMENT”). IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THIS NOTE AND THE SUBORDINATION AGREEMENT, THE TERMS OF THE SUBORDINATION
AGREEMENT SHALL CONTROL.”






 


[Signature Page to Subordination Agreement]

--------------------------------------------------------------------------------






EXHIBIT D
Form of Unsubscribed Note





--------------------------------------------------------------------------------



 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
MIRAMAR LABS, INC.
SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE


$[___________]    January [__], 2017
Santa Clara, California
FOR VALUE RECEIVED, Miramar Labs, Inc., a Delaware corporation (the “Company”)
promises to pay to [___________] (“Investor”), or its registered assigns, in
lawful money of the United States of America the principal sum of [___________]
($[___________]), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Subordinated Secured
Convertible Promissory Note (“Note”) on the unpaid principal balance (the
“Principal Balance”), at a rate equal to 10.0% per annum, computed on the basis
of the actual number of days elapsed and a year of 365 days. If not otherwise
converted into shares of the Company’s capital stock pursuant to Section 6, all
unpaid principal, together with any then unpaid and accrued interest (the
“Outstanding Balance”) and other amounts payable hereunder, shall be due and
payable on the earlier of: (i) January [__], 2018 (the “Maturity Date”),
(ii) upon a Liquidation Event (as defined below), other than as contemplated in
Section 6 below with respect to a Change in Control Event (as defined below) or
(iii) when, upon or after the occurrence of an Event of Default (as defined
below) pursuant to Section 4 below and with the consent of the Requisite
Majority pursuant to Section 5 below. This Note is issued pursuant to the Note
Purchase Agreement, dated as of January [__], 2017 (the “Note Purchase
Agreement”) among the Company and the Investors (as defined in the Note Purchase
Agreement). Capitalized terms not defined herein shall have the meaning
contained in the Note Purchase Agreement.
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY THE COMPANY
FOR THE BENEFIT OF INVESTOR. ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE
SECURITY AGREEMENT.
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
29.    Definitions. As used in this Note, the following capitalized terms have
the following meanings:
(a)    “Change in Control Transaction” means either (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation or stock transfer, but excluding any such transaction effected
primarily for the purpose of changing the domicile of the Company), unless the
Company’s stockholders of record immediately prior to such transaction or series
of related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided


-2-

--------------------------------------------------------------------------------



that the sale by the Company of its securities for the purposes of raising
additional funds shall not constitute a Change of Control Transaction
hereunder), or (ii) a sale of all or substantially all of the assets of the
Company.
(b)    “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.
(c)    “Event of Default” has the meaning given in Section 4 hereof.
(d)    “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.
(e)    “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
(f)    “Liquidation Event” shall have the meaning contained in the Company’s
Amended and Restated Certificate of Incorporation, as amended from time to time.
(g)    “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note and the Note
Purchase Agreement, including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding. Notwithstanding the foregoing, the term “Obligations” shall
not include any obligations of the Company.
(h)    “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
(i)    “Requisite Majority” shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes, and include the consent of
each of Domain Partners VII, L.P., Morgenthaler Partners VIII, L.P., RMI
Investments S.a.r.l. and Aisling Capital III, L.P. (provided in each case that
such Investor has purchased a Note for its full Pro Rata Amount, as defined in
the Purchase Agreement).
(j)     “Security Agreement” has the meaning given in the introductory
paragraphs to this Note.
(k)    “Securities Act” shall mean the Securities Act of 1933, as amended.
(l)    “Transaction Documents” shall mean this Note, the Note Purchase
Agreement, the Security Agreement and the Subordination Agreement.
30.    Interest. Accrued interest on this Note shall be payable at maturity.


-3-

--------------------------------------------------------------------------------



31.    Prepayment. This Note may not be prepaid, without the prior written
consent of the Requisite Majority. In the event the Requisite Majority consent
to prepayment of this Note, such prepayment will be applied first to the payment
of expenses due under this Note, second to interest accrued on this Note and
third, if the amount of prepayment exceeds the amount of all such expenses and
accrued interest, to the payment of principal of this Note.
32.    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:
(a)    Failure to Pay or Convert. The Company shall fail to (i) pay when due any
principal or interest payment on the due date hereunder, (ii) pay any other
payment required under the terms of this Note or any other Transaction Document
on the date due and such payment shall not have been made within five (5) days
of the Company’s receipt of Investor’s written notice to the Company of such
failure to pay, or (iii) issue any securities issuable upon conversion of this
Note as and when required hereby; or
(b)    Default. The Company shall default under or fail to perform with respect
to any agreements with third parties to the extent such defaults or failures to
perform result in the right of such third party to accelerate the maturity of
any indebtedness in an amount in excess of $250,000 in the aggregate; or
(c)    Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of any of its creditors,
(iv) be dissolved or liquidated, (v) become insolvent (as such term may be
defined or interpreted under any applicable statute), (vi) commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
(d)    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
150 days of commencement; or
(e)    SEC Filings. The Company has failed to comply with the reporting
requirements of the Securities and Exchange Act of 1934 in a manner which causes
a material adverse effect on the Company.
33.    Rights of Investor upon Default. Upon the occurrence or existence of any
Event of Default, Investor may, with the consent of the Requisite Majority, by
written notice to the Company declare all outstanding Obligations payable by the
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Investor may, with the consent of the Requisite
Majority, exercise any other right power or remedy granted to it by the
Transaction Documents or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.


-4-

--------------------------------------------------------------------------------



34.    Conversion.
(a)    Automatic Conversion in a Qualified Equity Financing. In the event the
Company consummates, prior to the Maturity Date and prior to a Change in Control
Transaction (as defined below), an equity financing pursuant to which it sells
shares of capital stock (the “Qualified Financing Shares”) with an aggregate
sales price of not less than $10,000,000 excluding any amounts received in
connection with the conversion of the Notes and any other amounts invested by
current stockholders of the Company in such equity financing, and with the
principal purpose of raising capital (a “Qualified Equity Financing”), then the
Outstanding Balance shall automatically convert into such number of Qualified
Financing Shares equal to five (5) times the Outstanding Balance (the “5X
Outstanding Balance”) divided by the price per share paid by investors in the
Qualified Equity Financing, and on the same terms as the other investors that
purchase the Qualified Financing Shares in the Qualified Equity Financing.
(b)    Voluntary Conversion if a Non-Qualified Financing Occurs. In the event
the Company consummates, prior to the Maturity Date and prior to a Change in
Control Transaction (as defined below), an equity financing pursuant to which it
sells shares of capital stock that does not constitute a Qualified Equity
Financing (a “Non-Qualified Financing”), then the Outstanding Balance shall be
convertible at the option of the Requisite Majority into such number of shares
of the Company’s stock issued in the Non-Qualified Financing (the “Non-Qualified
Financing Shares”) equal to the 5X Outstanding Balance divided by the price per
share paid by investors in the Non-Qualified Financing, and on the same terms as
the other investors that purchase the Non-Qualified Financing Shares in the
Non-Qualified Financing.
(c)    Automatic Conversion upon a Change in Control Transaction. In the event
that the Notes have not been repaid or converted in full prior to the closing of
a Change in Control Transaction:
(x) if the Change in Control Transaction is structured as a stock-for-stock
merger, then the Notes shall at the option of the Investor, either:
(i)
immediately prior to, and conditioned upon, the closing of such merger, convert
into that number of shares of the Company’s common stock that will entitle the
Investor to receive pursuant to such stock-for-stock merger a number of shares
of the acquiring company equal to: (A) four (4) times the Outstanding Balance
(the “4X Outstanding Balance”), divided by the average closing price of the
common stock of the acquiring company for the 10 trading days ending 5 trading
days prior to signing the merger agreement relating to the Change in Control
Transaction (the “10-Day Trailing Average”) or (B) if the common stock of the
acquiring company is not publicly traded, the 4X Outstanding Balance divided a
price per share as determined in good faith by the Board of Directors; or

(ii)
concurrently with the closing of such merger, convert into that number of shares
of the acquiring company equal to (A) the 4X Outstanding Balance divided by
10-Day Trailing Average or (B) if the common stock of the acquiring company is
not publicly traded, the 4X Outstanding Balance divided a price per share as
determined in good faith by the Board of Directors;

(y) if the Change in Control Transaction is structured as a cash-for-stock
merger or sale of all or substantially all of the assets of the Company, an
amount of cash equal to the 4X Outstanding Balance.


-5-

--------------------------------------------------------------------------------



(d)    Conversion Procedure. Upon such conversion of this Note, the Investor
hereby agrees to execute and deliver to the Company all transaction documents
related to the Qualified Equity Financing, Non-Qualified Financing or Change in
Control Transaction, as applicable, including a purchase agreement or merger
agreement and other ancillary agreements, with customary representations and
warranties and transfer restrictions (including a lock-up agreement in
connection with a public offering), and having the same terms as those
agreements entered into by the other purchasers of the Qualified Financing
Shares, Non-Qualified Financing Shares or participants in the Change in Control
Transaction. The Investor also agrees to deliver the original of this Note (or a
notice to the effect that the original Note has been lost, stolen or destroyed
and an agreement acceptable to the Company whereby the holder agrees to
indemnify the Company from any loss incurred by it in connection with this Note)
at the closing of the Qualified Equity Financing, Non-Qualified Financing or
Change in Control Transaction, as applicable, for cancellation; provided,
however, that upon satisfaction of the conditions set forth in Section 6(a),
Section 6(b), or Section 6(c), as applicable, this Note shall be deemed
converted and of no further force and effect, whether or not it is delivered for
cancellation as set forth in this sentence.
(e)    Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
conversion price by the fraction of a share not issued pursuant to the previous
sentence. In addition, the Company shall pay to Investor any interest accrued on
the amount to be paid to the Company pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of any amounts specified in this
Section 6(e), the Company shall be forever released from all its obligations and
liabilities under this Note.
35.    Successors and Assigns. Subject to the restrictions on transfer described
in Sections 9 and 11 below, the rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
36.    Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Requisite Majority.
37.    Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 9 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes


-6-

--------------------------------------------------------------------------------



whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary.
38.    Subordination. As set forth in the Subordination Agreement dated as of
January __, 2017, to which the Company and Investor are a party (the
“Subordination Agreement”), this Note shall be subordinate to any notes issued
under the Loan and Security Agreement, dated August 7, 2015, by and among Oxford
Finance LLC, Silicon Valley Bank, the Lenders listed on Schedule 1.1 thereto and
the Company.
39.    Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Requisite Majority.
40.    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effective given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
41.    Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
42.    Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
43.    Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
[Signature Page Follows]




-7-

--------------------------------------------------------------------------------






The Company has caused this Note to be issued as of the date first written
above.


 
 
 
MIRAMAR LABS, INC.
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
MIRAMAR LABS, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
R. Michael Kleine
 
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
[___________]
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 








--------------------------------------------------------------------------------



EXHIBIT E
Disclosure Schedule
(None)









